Citation Nr: 0300501	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for traumatic arthritis 
of the lumbar spine, currently evaluated as 20 percent 
disabling.

(The issue of entitlement to service connection for a 
bilateral knee disorder is the subject of additional 
development undertaken separately by the Board.)



REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2001 by 
the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board is also undertaking additional development on 
the issue of entitlement to service connection for a 
bilateral knee disorder pursuant to authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed the Board 
will provide notice of the development as required by Rule 
of Practice 903  (67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving 
notice and reviewing the appellant's response thereto, the 
Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

Traumatic arthritis of the lumbar spine is manifested 
primarily by no more than moderate limitation of motion 
without significant additional functional limitations.


CONCLUSION OF LAW

The criteria for an increased rating for traumatic 
arthritis of the lumbar spine are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. Part 4, §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5289, 5292 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate a claim for an increased rating, by a 
statement of the case, wherein he was advised as to what 
evidence was necessary to establish entitlement to the 
benefits he sought and what information was needed from 
him by VA, with specific regard to the criteria for 
increased compensation for lumbar spine traumatic 
arthritis.  In addition, the RO, by means of the statement 
of the case and by a letter dated in April 2001, advised 
the veteran of the regulations that pertain to VA's duty 
to assist claimants in the development of their claims, to 
include the obligations of both the veteran and VA.  VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  VA has obtained records of 
all medical evidence cited by the veteran in response to 
queries by VA, and has accorded him a recent VA 
examination of his service-connected disability.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  An Increased Rating for Traumatic Arthritis of the 
Lumbar Spine

Service connection for a lumbar spine disorder, 
characterized as "arthritis, lumbar spine and (lumbo 
sacral joints)" was granted by VA in September 1949, at 
which time a 20 percent rating was assigned under 
Diagnostic Code 5010, effective as of August 12, 1949.  
That rating has remained in effect since that date.  The 
veteran now contends that his lumbar spine disorder, which 
is now characterized as traumatic arthritis of the lumbar 
spine, has increased in severity, and that additional 
compensation should be awarded.

The severity of service-connected disability is determined 
by a schedule of ratings of reductions in earning capacity 
from specific injuries or combination of injuries.  The 
ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity resulting from 
such injuries in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, VA Schedule for Rating 
Disabilities (Schedule). 

Traumatic arthritis is rated, under the Schedule, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).  In turn, degenerative arthritis is 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  Slight limitation of lumbar spine 
motion is considered 10 percent disabling, while moderate 
limitation of motion is rated as 20 percent disabling and 
severe limitation of motion is rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Favorable lumbar spine ankylosis is also rated as 
40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2002).  

In the instant case, the report of the April 2001 
orthopedic examination conducted on behalf of VA shows 
that limitation of lumbar spine motion was manifested by 
flexion to 75 degrees (as compared to full or normal 
lumbar flexion of 90 degrees), extension  to 30 degrees 
(constituting full or normal lumbar flexion), right and 
left lateroflexion to 30 degrees (as compared to full or 
normal lateroflexion of 35 degrees), and right and left 
rotation to 30 degrees (constituting full or normal lumbar 
rotation).  Such limitation of motion constitutes no more 
than moderate impairment.  

As indicated above, a rating greater than 20 percent (in 
this instance 40 percent) is warranted for severe lumbar 
spine limitation of motion, or for favorable lumbar spine 
ankylosis.  The degree of lumbar spine limitation of 
motion exhibited by the veteran in April 2001 cannot be 
considered to be severe in nature; it must be noted that 
two of the four movements tested were full or normal, and 
that the other two movements were no more than moderately 
limited, if even that much.  In addition, neither the 
examination report, nor any other medical record, 
demonstrates that the veteran's lumbar spine is ankylosed.

Moreover, the medical evidence does not demonstrate that 
any functional impairment caused by the veteran's lumbar 
spine disorder is such that additional compensation would 
be appropriate.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), and 38 C.F.R. §§ 4.40, 4.45 (2002).  The April 
2001 examination report, while noting that there was 
painful lumbar motion upon flexion, rotation, and 
extension, also shows that lumbar spine motion was 
"active" to full extension and rotation, and that "active" 
flexion and lateroflexion was only slightly limited.  The 
report indicates comments by the examiner that there are, 
in fact "no DeLuca issues upon range of motion of lumbar 
spines because of pain, tenderness and stiffness and lack 
of endurance."  Any functional impairment resulting from 
the painful motion noted by the examiner is not of such 
severity, as reflected by the motion shown on examination, 
as to constitute the equivalent of either severe 
limitation of lumbar spine motion or lumbar spine 
favorable ankylosis.  In arriving at this conclusion, the 
Board has given consideration to the statement by the 
veteran's daughter; however, the objective findings on 
examination do not reflect disability in excess of that 
contemplated by the rating currently in effect.

The Board must therefore conclude that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for traumatic arthritis of the lumbar 
spine.  That claim, accordingly, fails.


ORDER

An increased rating for traumatic arthritis of the 
lumbosacral spine is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

